         Case 2:19-cv-05365-NIQA Document 34 Filed 07/30/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 RICHARD E. FISCHBEIN, MD,                        :             CIVIL ACTION
 individually and as the                          :
 representative of a class of similarly           :             NO. 19-5365
 situated persons                                 :
               Plaintiff                          :
                                                  :
                v.                                :
                                                  :
 IQVIA INC.                                       :
                Defendant                         :

                                             ORDER

       AND NOW, this 30th day of July 2021, upon consideration of Defendant’s motion to

dismiss for failure to state a claim, [ECF 24], Plaintiff’s opposition thereto, [ECF 28], Defendant’s

reply, [ECF 31], Defendant’s notice of supplemental authority, [ECF 32], and the allegations in

the complaint, [ECF 1], it is hereby ORDERED that, for the reasons set forth in the accompanying

Memorandum Opinion, the motion to dismiss is DENIED.



                                              BY THE COURT:


                                              /s/ Nitza I. Quiñones Alejandro
                                              NITZA I. QUIÑONES ALEJANDRO
                                              Judge, United States District Court
